Citation Nr: 0627438	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from July 1966 to 
April 1970.

This matter comes before the Board of  Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
increased the rating for the appellant's service-connected 
PTSD from 30 percent to 50 percent.  The appellant filed a 
Notice of Disagreement (NOD) in June 2004, and the RO issued 
a Statement of the Case (SOC) in February 2005.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in October 2005.

The appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in March 2005, and in July 2006 he 
testified in a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  Transcripts of both hearings are 
of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The appellant's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as sleep disorder with 
insomnia and nightmares, hypervigilance, exaggerated startle 
response, social isolation, anxiety, irritability, and 
impaired concentration.
 
3.  The appellant's service-connected PTSD is not manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals, speech abnormalities, near-continuous 
panic or depression, impaired impulse control such as 
unprovoked irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
4.132, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for increased rating for service-
connected PTSD has been accomplished.

The RO sent the appellant a pre-decision letter in March 2004 
informing him that to establish entitlement to an increased 
rating for a service-connected disability, the evidence must 
show that the disability had become worse.  The letter also 
discussed the types of evidence needed to support the claim, 
to include medical evidence or statements from other 
individuals able to describe from their knowledge and 
personal observations how the disability had become worse.  
After that letter, the appellant had ample opportunity to 
respond before the RO issued the May 2004 rating decision on 
appeal.  The Board therefore finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim on appeal, and that he has been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the RO's pre-decision VCAA notice 
letter of March 2004, along with a follow-up letter in March 
2006 during the pendancy of the appeal,  together satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The March 2004 letter advised the 
appellant that VA is responsible for getting relevant records 
held by any Federal agency, and would make reasonable efforts 
to get relevant records held by any non-Federal agency as 
identified by the appellant.  The letter also stated that the 
appellant could obtain and submit evidence on his own behalf, 
including statements from other persons having knowledge of 
the appellant's symptoms.  The March 2006 letter advised the 
appellant, "if you have any information or evidence that you 
have not previously told us about or given to us, and that 
information or evidence concerns the level of your disability 
or when it began, please tell us or give us that evidence 
now."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents completely meeting the VCAA's notice requirements 
were provided to the appellant after the rating action on 
appeal.  However, the Board finds that any lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  As indicated above, the appellant has 
been notified of what is needed to substantiate his claims, 
and has been afforded numerous opportunities to present 
information and/or evidence in support of his claim.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the issue on appeal.  After the 
RO's letter in March 2006 (which substantially completed VA's 
notice requirements in this case), the appellant had ample 
opportunity to submit information and/or evidence before the 
case was forwarded to the Board for appellate review.  The 
appellant has not informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that, in rating cases, a claimant must 
be informed of the rating formulae for all possible schedular 
ratings for an applicable rating code.  This was accomplished 
in the SOC of February 2005 and the Supplemental SOCs (SSOCs) 
of June 2005 and September 2005.  The Court also held that VA 
notice must include information regarding the effective date 
that may be assigned, and that was accomplished in the RO's 
letter of March 2006.  Hence, there is no possibility of 
prejudice under the notice requirements.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in this case.  The RO has obtained 
the appellant's service medical records and apparently all 
pertinent VA treatment records; the appellant has not 
identified any VA or non-VA medical providers as having 
pertinent records for VA to obtain in support of the claim.  
He has been afforded several VA medical examinations in 
support of the claim, and the reports of those examinations 
are of record.  He has also had hearings before the RO's DRO 
and before the Board, at which time he offered personal 
testimony in support of his claim.  He has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence that needs to be obtained for an adequate 
determination.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision of the claim on appeal.  



II.  Factual Background

The appellant submitted his claim for an increased rating in 
March 2004.  In evaluating the severity of his service-
connected PTSD, the Board has considered all the evidence of 
record including VA examinations and clinical notes as 
summarized below:

The appellant had a VA neuropsychiatric evaluation in 
February 2004 during which he complained of heightened 
irritability, ease of agitation, and anxiety in social 
situations, as well as sleep disruption (three to four hour 
per night), nightmares, night sweats, hypervigilance, anger 
(one instance of striking a co-worker, resulting in his 
dismissal), social isolation, and depressive symptoms.  On 
examination he was pleasant and cooperative without 
psychomotor agitation, his speech was fluent, and his affect, 
thought process, perception, cognition, insight, and judgment 
were all adequate or better.  The examiner did not assign or 
note a current Global Assessment of Functioning (GAF) score.

A March 2004 letter from D.R.S., a Licensed Clinical Social 
Worker (LCSW) at the Norwich (Connecticut) Vet Center, states 
that the appellant had been a client at that facility since 
November 2001 and had reported increased severity of PTSD 
symptoms since November 2003.  Specifically, he reported 
increased irritability, agitation, angry outbursts, 
hypervigilance, fatigue, anxiety, panic, 30-pound weight 
loss, sleep disturbance with nightmares, depressed mood, and 
difficulty coping.  It was noted he was currently enrolled in 
the facility's psychiatric rehabilitation and readjustment 
(PRRP) program.

A March 2004 VA mental health treatment note shows reported  
improvement of sleep due to medication, but no reported 
improvement of irritability, anxiety, isolation, or 
neurovegetative symptoms.  The appellant denied suicidal or 
homicidal ideation and denied overt panic attacks.  It was 
noted he showed no sign of psychomotor agitation, his speech 
was normal in rate and prosody, his thought process was 
coherent, there were no delusions or perceptive 
abnormalities, and his insight and judgment were adequate per 
history.  The physician assigned a current GAF of 61.

An April 2004 letter from the appellant describes increased 
stress and agitation caused by being fired from his job after 
striking a co-worker and by discovering that his son was 
addicted to heroin; the appellant stated that his criminal 
record and his history of workplace violence made it 
impossible to find a new job.  The appellant described a 
current increase in nightmares, depression, and anxiety.

The appellant had a VA psychiatric examination in April 2004 
during which he reported nightmares four or five times per 
week and daily intrusive thoughts.  He also reported feeling 
"out of control," frequent panic attacks, numbness, 
anxiety, hypervigilance, increased startle response, sleep 
disturbance, and poor concentration and memory.  The examiner 
noted a history of polysubstance abuse and antisocial 
behavior.  During interview the appellant's thought process 
was goal-directed and linear and his cognition was grossly 
intact.  His mood and affect were anxious.  There was no 
evidence of auditory or visual hallucinations or delusions, 
and judgment and insight were both fair.  The appellant 
denied suicidal or homicidal ideation.  The examiner assigned 
a current GAF of 45.  It was noted that PTSD may have 
increased the appellant's irritability and agitation, but 
that much of his impairment historically was probably due in 
large part to his substance abuse and possibly antisocial 
traits.

A VA initial mental health plan dated in May 2004 shows 
current symptoms of sleep disturbance with nightmares, 
avoidance of social situations, irritability and "short 
fuse," and difficulty concentrating.  The preparer, an LCSW, 
noted a current GAF score of 50.

A June 2004 VA mental health progress note states that the 
appellant had shown improvement during participation in the 
PRRP program and with new medications.  The appellant 
reported marked decrease in irritability and anxiety.  The 
preparer, a psychiatric resident, noted a current GAF score 
of 63.

An August 2004 VA mental health progress note shows the 
appellant's discharge from the PRRP program.  It was noted 
his concentration and memory had apparently improved during 
the program; however, he reported continuing nightmares and 
noise-related flashbacks.  In September 2004, following 
discharge from PRRP, he reported that he felt relatively 
stable overall, but continued to experience increased sleep 
disturbance and anxiety at night, manifested as insomnia with 
nightmares.     

An October 2004 VA mental health note states that the 
appellant reported continued difficulties with sleep, 
although he denied recent nightmares or flashbacks.  He 
complained of continued irritability and social avoidance, 
but denied recent adverse experiences.  He also denied 
current suicidal or homicidal ideation and denied auditory or 
visual hallucinations.  During the interview, the appellant 
appeared slightly anxious, and his speech was normal in rate, 
volume and prosody.  His mood was euthymic.  His affect was 
slightly constricted and irritable in quality, although 
improved from the first meeting.  His though processes were 
logical, linear, and goal-directed, and there was no evidence 
of delusions or overt psychoses.  Cognition was grossly 
intact, and insight appeared fair, with some limitations.  
His judgment appeared to be intact.  The preparer, a 
psychiatric resident, noted a current GAF score of 50.

During the appellant's hearing before the RO's DRO in March 
2005, he reported that he had been enrolled in the PRRP 
program from May to August 2004, during which period he 
received 100 percent disability benefits from VA, reverting 
to 50 percent after discharge from the program.  He testified 
that the PRRP progress notes provide an inflated evaluation 
of his actual functional ability, because the PRRP 
environment was stable and structured.  He reported that when 
he felt himself to be losing self-control he would remove 
himself from the situation, to include walking off the job.  
He stated that he was currently working as a truck driver and 
testified that in a home environment he is hypervigilant and 
prone to sleep disorder.  

The appellant had a VA psychiatric examination in June 2005 
in which he reported nightmares three to four times per week 
(increasing to five times per week during stressful periods), 
flashbacks triggered by noise, social avoidance, sleep 
disturbance, irritability, hypervigilance, increased startle 
response, and difficulty concentrating.  The examiner also 
noted depressive symptoms such as anhedonia, feeling of 
worthlessness, decreased appetite, and psychomotor 
retardation.  The appellant stated that his symptoms have 
profound impact on his daily activities, and that his anger 
and irritability contribute to unemployability.  It was noted 
that the appellant was not fully oriented during interview, 
he was somewhat detached and indifferent, and his speech was 
slightly slurred but normal in tone and volume.  Speech 
content was generally logical and goal-oriented, with pauses 
before verbal responses.  He denied auditory or visual 
hallucinations and denied homicidal or suicidal ideation.  
The examiner diagnosed chronic PTSD, recurrent major 
depressive disorder, rule out dysthymic disorder, cannabis 
dependence, rule out polysubstance abuse, and alcohol 
dependence on full sustained remission.  A GAF score of 45 
was provided.  The examiner stated that it was likely the 
appellant's primary underlying psychiatric difficulties can 
be primarily attributed to symptoms of PTSD and secondarily 
exacerbated by ongoing depression.  It was noted his current 
psychiatric presentation suggested he was regressing to a 
previous level of functioning in which he copes with stress 
through maladaptive mechanisms such as substance abuse.

The appellant had a VA psychiatric examination in September 
2005 in which he reported that he lost his trucking job due 
to diabetes, and was now working part-time doing odd jobs.  
He complained of nightmares, increasing in frequency during 
times of stress, and also daily intrusive thoughts.  He also 
reported social distancing and isolation, frustration, 
depression, loss of interest in activities that he once 
enjoyed, sleep disruption, loss of concentration, 
irritability, startle response, social isolation, and loss of 
weight induced by loss of appetite.  Reported triggers 
included noise, TV news related to war stories, and exposure 
to persons of Asian ancestry.  During interview that 
appellant's speech was normal in rate and prosody, and his 
affect was constricted, with no lability and normal 
intensity.  His mood was irritable and his thought process 
was normal and coherent.  There was no suicidal or homicidal 
ideation, and no auditory or visual hallucinations.  His 
attention and concentration were mildly impaired.  The 
examiner assigned a GAF score of 50.

During the appellant's hearing before the Board in July 2006, 
he reported that he was currently working as a radiator 
technician, which allowed him to work by himself; he stated 
he had previously lost jobs due to anger and irritability 
around co-workers.  He reported social isolation and need to 
be in control of his surroundings, including social settings.  
He stated that he had difficulty in managing money and 
difficulty maintaining intimacy with his current girlfriend, 
with whom he lived.  He stated that he had reduced impulse 
control akin to road rage, and that he also experienced panic 
attacks.  He also stated that he had functional impairment 
due to inability to concentrate, which made it difficult to 
read instruction manuals or to pass tests.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The ratings for the appellant's PTSD have been assigned under 
the provisions of Diagnostic Code (DC) 9411.  Under the 
General Rating Formula that became effective on November 7, 
1996, psychiatric disorders other than eating disorders, to 
include PTSD, are rated as follows:

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Comparing the appellant's PTSD symptoms to the criteria of 
the General Rating Formula, the Board notes that the reported 
symptoms and the clinical observations of various examiners, 
met the schedular criteria for the current 50 percent rating 
and do not approximate the criteria for a higher rating of 
70 percent.

In this case, there is no indication of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to the representative symptoms cited in the schedular 
criteria for the 70 percent rating.  There is no indication 
of suicidal ideation, obsessional rituals, or of speech that 
is intermittently illogical, obscure, or irrelevant.  The 
appellant recently reported intermittent stress-related panic 
attacks, but there is no indication of near-continuous panic 
as required by the criteria for the 70 percent rating.  There 
is also no indication of spatial disorientation as required 
for the 70 percent rating, although one recent examiner noted 
mild temporal disorientation.  There is no evidence of 
neglect of personal hygiene.  The record shows that the 
appellant has difficulty in establishing occupational and 
social relationships (appropriate to the 50 percent rating), 
but the record does not show an inability to establish and 
maintain effective relationships, as required by criteria for 
the 70 percent rating.  The appellant has reported impaired 
impulse control in response to provocation, to include one 
incident of a physical altercation in the workplace that cost 
him his job, but the higher 70 percent rating criteria cite 
impaired impulse control and unprovoked irritability and 
periods of violence.  Therefore, the Board finds that the 
appellant's symptoms more closely approximate the criteria 
for the current 50 percent rating than those of the higher 70 
percent rating. 

The Board also points out that the appellant's GAF scores 
support a 50 percent rating for PTSD but not more.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The appellant's GAF scores during the course of the appeal 
ranged from lows of 45 (in April 2004 and June 2005) to highs 
above 60 (in March 2004 and in June 2004).  His most recent 
GAF, in September 2005, was 50 (which was also the GAF in 
May 2004 and October 2004).  GAF scores between 41 and 50 
reflect serious symptoms or any serious impairment in social, 
occupational, or school functioning, which approximates the 
rating criteria for a 50 percent rating (occupational and 
social impairment with reduced reliability and productivity).  
GAF scores below 40 reflect some impairment in reality 
testing or communication, or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood, which approximates the schedular criteria 
for a 70 percent rating (occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood).  As noted, the 
appellant's GAF scores have not been below 45, and are thus 
more consistent with the schedular criteria for the 50 
percent rating rather than the 70 percent rating.

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim on appeal, including his testimony before the 
RO's DRO and his testimony before the Board.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the Board 
accepts the appellant's testimony as credible in regard to 
the progressive manifestations of his service-connected PTSD.  
However, as shown in the analysis above, those reported 
manifestations do not warrant entitlement to a higher 
schedular rating for PTSD.

Under these circumstances, the Board finds that the claim for 
a rating higher than 50 percent for service-connected PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disorder on appeal that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  It is significant to note that during 
his VA examination in September 2005 the veteran reported he 
lost his trucking job as a result of his service-connected 
diabetes mellitus.  He testified in July 2006 that he had 
experienced difficulty maintaining employment in the past 
because of problems with co-workers, but that he was 
presently able to work after some accommodations from his 
employer and his co-worker.  The Board notes a 50 percent 
rating reflects difficulty in establishing and maintaining 
effective work and social relationships.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the claim for an 
increased rating.


ORDER

A rating higher than 50 percent for service-connected PTSD is 
denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


